DETAILED ACTION
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner notes that the objections to paragraphs [0031] and [0033] of the specification have not been overcome by amendment. See the objections below.
	
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, and 20 in the section titled “Claim Rejections Under 35 U.S.C. 102 and 103” starting on page 7 of the reply filed 07/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see the second and third paragraphs of page 8 of the reply filed 07/11/2022, with respect to dependent claims 4 and 17 have been fully considered and are persuasive.  The rejection of claim 4 under 35 U.S.C. 102 and claim 17 under 35 U.S.C. 103 have been withdrawn. 
Applicant’s arguments, see the second and third paragraphs of page 9 of the reply filed 07/11/2022, with respect to dependent claims 7 and 14 have been fully considered and are persuasive.  The rejections of claims 7 and 14 under 35 U.S.C. 102 have been withdrawn. 
Applicant’s arguments, see the fourth paragraph of page 9 of the reply filed 07/11/2022, with respect to dependent claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities:
The amended paragraph [0031] now reads, in lines 2-3, “The controller 310 includes a graphical interface 318 that displayed on a screen, such as a touch screen, or other user interface” which appears as if it should read “The controller 310 includes a graphical interface 318 that is displayed on a screen, such as a touch screen, or other user interface” or equivalent.
The amended paragraph [0033] now reads, in lines 1-2, “In one embodiment, the data parameters include includes occupancy data 410 that indicates an occupancy status of a vehicle or seat” appears as if it should read “In one embodiment, the data parameters include occupancy data 410 that indicates an occupancy status of a vehicle or seat” or equivalent.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: “via a track attacked to each grid unit” appears as if it should read “via a track attached to each grid unit” or equivalent.
Appropriate correction is required.
The examiner interprets claim 9 as if the word “attacked” instead reads “attached” for the purpose of examination below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the grid unit" in line 3. There is insufficient antecedent basis for this limitation in the claim. Before amendment, claim 12 introduced “a grid unit” in line 2, but upon deleting the “a grid unit” language, the limitation “the grid unit” no longer has sufficient antecedent basis. The examiner understands that it would not be clear to a person having ordinary skill in the art before the effective filing date of the claimed invention what qualities a “grid unit” would need to possess in order to read on “the grid unit” as claimed without sufficient antecedent basis. Therefore, claim 12 is rejected under 35 U.S.C. 112(b).
The examiner interprets claim 12 as if “the grid unit” reads instead “a grid unit” for the purpose of examination below.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2017/0045890 A1), in view of Coburn (US 11,117,534 B2).

	Regarding claim 1, Gurin discloses a method for reserving a vehicle (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings), the method comprising:
receiving a request to reserve a vehicle from a user device, wherein the request indicates a desired vehicle characteristic (In paragraphs [0064-0065], Gurin discloses that a user accesses a website for reserving a vehicle from a fleet of shared transportation vehicles and upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings (desired vehicle characteristics));
identifying an available vehicle capable of providing the vehicle characteristic (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location; see also paragraph [0068] where Gurin discloses that the user may reserve a vehicle having some indicator of availability; see also paragraph [0065], where, in the case that, for example, the user reserves a type-A-vehicle but the user's preferred vehicle settings stored in the database and/or server relate to a type-B vehicle, the user’s preferred feature settings are converted for the type-B vehicle to substantially replicate (provide) the user's preferred vehicle settings);
determining a change to the vehicle to provide the vehicle characteristic (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features (performing change to the vehicle to provide the vehicle characteristic));
reserving the vehicle (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location); and
providing a notification to the vehicle or operator of the change and the reservation (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features).
Gurin does not explicitly disclose changing the vehicle to provide the vehicle characteristic when the user device is within a threshold distance of the vehicle.
However, Coburn teaches changing the vehicle to provide the vehicle characteristic when the user device is within a threshold distance of the vehicle (From column 6 line 31 to column 7 line 52, Coburn teaches in step 410 that as the user moves into range of sensor 44b (or within a threshold distance of the vehicle), a digital signature and/or certificate of authorization associated with the user may be received from personal device 46 (user device) to determine if the user is new or has previously operated vehicle 10, and when the user approaching vehicle 10 is determined to have previously operated vehicle 10, processor 64 institutes a set of adjustments for one or more of the adjustable components that were previously made by the user or previously determined by controller 60 to be appropriate for the user).
Coburn is considered to be analogous to the claimed invention in that they both pertain to adjusting components of a vehicle based on user settings when the user is within a threshold distance from the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement adjusting the vehicle to user settings after detecting the user device within the range of a sensor as taught by Coburn with the method as disclosed by Gurin. The components of the vehicle are adjusted after detecting the identity of the user as suggested by Coburn in column 2 lines 1-42 for example, where doing so may, for example, ensure that the user is nearby the vehicle before implementing the adjustments to the vehicle. This is advantageous in that detecting the user device within a threshold distance to the device may prevent needlessly adjusting the vehicle for a passenger that may cancel their reservation, for example, ensuring that energy is expended to utilize the actuators to implement the vehicle adjustments only after the user device has been identified within the sensor range of the vehicle.

Regarding claim 2, Gurin further discloses wherein providing a notification to the vehicle comprises providing the notification to a vehicle and the vehicle implements the change without manual intervention (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features).
Coburn further teaches wherein the vehicle is an autonomous vehicle (In column 3 lines 13-21, Coburn teaches that vehicle 10 may be autonomously operated).

Regarding claim 8, Gurin discloses a system for reserving a vehicle (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings), the system comprising:
a receiver configured to receive a request to reserve a vehicle, wherein the request indicates a desired vehicle characteristic (In paragraphs [0064-0065], Gurin discloses that a user accesses a website for reserving a vehicle from a fleet of shared transportation vehicles and upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings (desired vehicle characteristics));
a controller configured to determine a change to the vehicle that will satisfy the vehicle characteristic (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features (performing change to the vehicle to provide the vehicle characteristic)); and
a dynamic grid system configured to implement the change to the vehicle (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings, where a vehicle's customizable features may include, for example, driver seat position, passenger seat position, head rest position, driver seat temperature, or passenger seat temperature; the examiner understands the vehicle feature control system including actuators 240 to be at least equivalent to a “dynamic grid system” where the vehicle control system and actuators are used to adjust the vehicle features such as seat position to meet user preferences (see the Applicant’s instant specification where the dynamic grid system is described as being used to “alter the vehicle configuration to meet the desired vehicle characteristic” or “change a characteristic of the vehicle to meet the passenger's desired vehicle characteristic” in paragraphs [0025-0027] for example)).
Gurin does not explicitly disclose wherein the dynamic grid system is configured to implement the change to the vehicle when a user device associated with the request is within a threshold distance of the vehicle.
However, Coburn teaches wherein the dynamic grid system is configured to implement the change to the vehicle when a user device associated with the request is within a threshold distance of the vehicle (From column 6 line 31 to column 7 line 52, Coburn teaches in step 410 that as the user moves into range of sensor 44b (or within a threshold distance of the vehicle), a digital signature and/or certificate of authorization associated with the user may be received from personal device 46 (user device) to determine if the user is new or has previously operated vehicle 10, and when the user approaching vehicle 10 is determined to have previously operated vehicle 10, processor 64 institutes a set of adjustments for one or more of the adjustable components via actuator(s) 40 (dynamic grid system) that were previously made by the user or previously determined by controller 60 to be appropriate for the user).
Coburn is considered to be analogous to the claimed invention in that they both pertain to adjusting components of a vehicle based on user settings when the user is within a threshold distance from the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement adjusting the vehicle to user settings after detecting the user device within the range of a sensor as taught by Coburn with the system as disclosed by Gurin. The components of the vehicle are adjusted after detecting the identity of the user as suggested by Coburn in column 2 lines 1-42 for example, where doing so may, for example, ensure that the user is nearby the vehicle before implementing the adjustments to the vehicle. This is advantageous in that detecting the user device within a threshold distance to the device may prevent needlessly adjusting the vehicle for a passenger that may cancel their reservation, for example, ensuring that energy is expended to utilize the actuators to implement the vehicle adjustments only after the user device has been identified within the sensor range of the vehicle.

Regarding claim 10, Gurin further discloses wherein the dynamic grid system is configured to implement the change to the vehicle without manual intervention by a user (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features; the examiner understands the vehicle feature control system including actuators 240 to be at least equivalent to a “dynamic grid system” where the vehicle control system and actuators are used to adjust the vehicle features such as seat position to meet user preferences (see the Applicant’s instant specification where the dynamic grid system is described as being used to “alter the vehicle configuration to meet the desired vehicle characteristic” or “change a characteristic of the vehicle to meet the passenger's desired vehicle characteristic” in paragraphs [0025-0027] for example)).
Coburn further teaches wherein the vehicle is an autonomous vehicle (In column 3 lines 13-21, Coburn teaches that vehicle 10 may be autonomously operated).

Regarding claim 12, Gurin further discloses wherein the dynamic grid system may alter at least one of a position or an orientation of a grid unit (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings, where a vehicle's customizable features may include, for example, driver seat position, passenger seat position, head rest position, driver seat temperature, or passenger seat temperature; the examiner understands the vehicle feature control system including actuators 240 to be at least equivalent to a “dynamic grid system” where the vehicle control system and actuators are used to adjust the vehicle features such as seat position to meet user preferences (see the Applicant’s instant specification where the dynamic grid system is described as being used to “alter the vehicle configuration to meet the desired vehicle characteristic” or “change a characteristic of the vehicle to meet the passenger's desired vehicle characteristic” in paragraphs [0025-0027] for example); see also paragraph [0070], where Gurin discloses seat positioning actuators 231; the examiner understands the seat positioning actuators to at least be equivalent to a “grid unit” in that they are used by the vehicle to alter at least the position or orientation of the seating in the vehicle).

Regarding claim 13, Gurin further discloses wherein the grid unit is attached to at least one of a seat, a chair, a table, a luggage storage unit, or a bicycle storage unit (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings, where a vehicle's customizable features may include, for example, driver seat position, passenger seat position, head rest position, driver seat temperature, or passenger seat temperature; the examiner understands the vehicle feature control system including actuators 240 to be at least equivalent to a “dynamic grid system” where the vehicle control system and actuators are used to adjust the vehicle features such as seat position to meet user preferences (see the Applicant’s instant specification where the dynamic grid system is described as being used to “alter the vehicle configuration to meet the desired vehicle characteristic” or “change a characteristic of the vehicle to meet the passenger's desired vehicle characteristic” in paragraphs [0025-0027] for example); see also paragraph [0070], where Gurin discloses seat positioning actuators 231; the examiner understands the seat positioning actuators to at least be equivalent to a “grid unit” in that they are used by the vehicle to alter at least the position or orientation of the seating in the vehicle).

Regarding claim 15, Gurin further discloses the system further comprising a vehicle identification component configured to identify an available vehicle capable of providing the vehicle characteristic (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location; see also paragraph [0068] where Gurin discloses that the user may reserve a vehicle having some indicator of availability; see also paragraph [0065], where, in the case that, for example, the user reserves a type-A-vehicle but the user's preferred vehicle settings stored in the database and/or server relate to a type-B vehicle, the user’s preferred feature settings are converted for the type-B vehicle to substantially replicate (provide) the user's preferred vehicle settings).

Regarding claim 19, Gurin further discloses wherein the controller is further configured to determine a schedule for the vehicle based on a plurality of requests to reserve the vehicle at different times (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location; see also paragraph [0139] where Gurin discloses that a rider management system can be used to determine if riders are scheduled for the same route for the purpose of ride sharing).

Regarding claim 20, Gurin discloses computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors (The examiner understands that the server and vehicle computer/controller must at least comprise one or more processor(s) that execute instructions stored in a memory) to:
receive a request over a network to reserve a vehicle, wherein the request indicates a desired vehicle characteristic (In paragraphs [0064-0065], Gurin discloses that a user accesses a website for reserving a vehicle from a fleet of shared transportation vehicles and upon reservation of a vehicle, the server obtains information from a database and/or server regarding the reserved vehicle and/or the user's preferred vehicle feature settings (desired vehicle characteristics));
identify a vehicle capable of providing the vehicle characteristic (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location; see also paragraph [0068] where Gurin discloses that the user may reserve a vehicle having some indicator of availability; see also paragraph [0065], where, in the case that, for example, the user reserves a type-A-vehicle but the user's preferred vehicle settings stored in the database and/or server relate to a type-B vehicle, the user’s preferred feature settings are converted for the type-B vehicle to substantially replicate (provide) the user's preferred vehicle settings);
determine a change to the vehicle that will satisfy the characteristic (In paragraph [0067], Gurin discloses that data receiver 220 receives information relating to the user's reservation and preferred vehicle feature settings, verifies the identity of the user and the reservation information, and the electronic control unit 230 may transform the information relating to the user's preferred vehicle feature settings into electronic signals which control and/or power the actuators 240 for adjusting the vehicle features (performing change to the vehicle to provide the vehicle characteristic)); and
reserve the vehicle (In paragraph [0064], Gurin discloses that the user may reserve a vehicle listed on the website for a particular date, time, pick-up location, and/or drop-off location).
Gurin does not explicitly disclose changing the vehicle to provide the vehicle characteristic when a user device associated with the request is within a threshold distance of the vehicle.
However, Coburn teaches changing the vehicle to provide the vehicle characteristic when a user device associated with the request is within a threshold distance of the vehicle (From column 6 line 31 to column 7 line 52, Coburn teaches in step 410 that as the user moves into range of sensor 44b (or within a threshold distance of the vehicle), a digital signature and/or certificate of authorization associated with the user may be received from personal device 46 (user device) to determine if the user is new or has previously operated vehicle 10, and when the user approaching vehicle 10 is determined to have previously operated vehicle 10, processor 64 institutes a set of adjustments for one or more of the adjustable components that were previously made by the user or previously determined by controller 60 to be appropriate for the user).
Coburn is considered to be analogous to the claimed invention in that they both pertain to adjusting components of a vehicle based on user settings when the user is within a threshold distance from the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement adjusting the vehicle to user settings after detecting the user device within the range of a sensor as taught by Coburn with the processor(s) executing instructions as disclosed by Gurin. The components of the vehicle are adjusted after detecting the identity of the user as suggested by Coburn in column 2 lines 1-42 for example, where doing so may, for example, ensure that the user is nearby the vehicle before implementing the adjustments to the vehicle. This is advantageous in that detecting the user device within a threshold distance to the device may prevent needlessly adjusting the vehicle for a passenger that may cancel their reservation, for example, ensuring that energy is expended to utilize the actuators to implement the vehicle adjustments only after the user device has been identified within the sensor range of the vehicle.

Claims 3, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2017/0045890 A1) and Coburn (US 11,117,534 B2), in view of Sweeney (US 9,953,283 B2).

Regarding claim 3, the combination of Gurin and Coburn does not explicitly disclose wherein providing a notification to the vehicle comprises providing the notification of the reservation to an autonomous vehicle and the vehicle drives to a reservation pickup location without manual intervention.
However, Sweeney teaches wherein providing a notification to the vehicle comprises providing the notification of the reservation to an autonomous vehicle and the vehicle drives to a reservation pickup location without manual intervention (In column 17 lines 38-67, Sweeney teaches that a service arrangement system 100 receives a request for transport service from a user including a pickup location and transmits a set of instructions to the autonomous vehicle 150 to direct the autonomous vehicle to travel from the current location to the pickup location of the user).
Sweeney is considered to be analogous to the claimed invention in that they both pertain to utilizing an autonomous vehicle to provide a requested transport service to a user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement driving an autonomous vehicle to a pickup location of the user as taught by Sweeney in the method as disclosed by the combination of Gurin and Coburn, where doing so eliminates the need for an operator or driver to perform the transport request, simplifying the system as decreasing the burden of labor required.

Regarding claim 6, the combination of Gurin and Coburn does not explicitly disclose the method further comprising providing a notification that the vehicle has been reserved to the user that requested the vehicle.
However, Sweeney teaches providing a notification that the vehicle has been reserved to the user that requested the vehicle (In column 17 lines 38-67, Sweeney teaches that a service arrangement system 100 receives a request for transport service from a user, selects an autonomous vehicle to provide the transport service for the user, and transmits a notification to a mobile computing device of the user indicating that the autonomous vehicle has been selected for the user).
Sweeney is considered to be analogous to the claimed invention in that they both pertain to utilizing an autonomous vehicle to provide a requested transport service to a user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement providing a notification to the user that the autonomous vehicle has been reserved as taught by Sweeney with the method as disclosed by the combination of Gurin and Coburn. Providing a notification is advantageous in that doing so increases convenience for the user, where communicating relevant information to the user may alleviate anxiety of the user by increasing transparency of operation of the autonomous vehicle, allowing the user to understand whether or not their request was processed correctly. Additionally, the notification may include information about the autonomous vehicle such as the model, type, color, photograph, or other identifier as suggested by Sweeney in column 17 lines 49-67, which can help the user in identifying the autonomous vehicle.

Regarding claim 11, the combination of Gurin and Coburn does not explicitly disclose wherein the vehicle is an autonomous vehicle and the controller is further configured to drive the vehicle without manual intervention to a pickup location associated with the request to reserve the vehicle.
However, Sweeney teaches wherein the vehicle is an autonomous vehicle and the controller is further configured to drive the vehicle without manual intervention to a pickup location associated with the request to reserve the vehicle (In column 17 lines 38-67, Sweeney teaches that a service arrangement system 100 receives a request for transport service from a user including a pickup location and transmits a set of instructions to the autonomous vehicle 150 to direct the autonomous vehicle to travel from the current location to the pickup location of the user).
Sweeney is considered to be analogous to the claimed invention in that they both pertain to utilizing an autonomous vehicle to provide a requested transport service to a user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement driving an autonomous vehicle to a pickup location of the user as taught by Sweeney in the system as disclosed by the combination of Gurin and Coburn, where doing so eliminates the need for an operator or driver to perform the transport request, simplifying the system as decreasing the burden of labor required.

Regarding claim 16, the combination of Gurin and Coburn does not explicitly disclose the system further comprising a notification component configured to provide a notification of at least one of a reservation status of the vehicle.
However, Sweeney teaches the system further comprising a notification component configured to provide a notification of at least one of a reservation status of the vehicle (In column 17 lines 38-67, Sweeney teaches that a service arrangement system 100 receives a request for transport service from a user, selects an autonomous vehicle to provide the transport service for the user, and transmits a notification to a mobile computing device of the user indicating that the autonomous vehicle has been selected for the user) or a vehicle characteristic status of the vehicle (In column 17 lines 49-67, Sweeney teaches that the notification may include information about the autonomous vehicle such as the model, type, color, photograph, or other identifier).
Sweeney is considered to be analogous to the claimed invention in that they both pertain to utilizing an autonomous vehicle to provide a requested transport service to a user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement providing a notification to the user that the autonomous vehicle has been reserved as taught by Sweeney with the method as disclosed by the combination of Gurin and Coburn. Providing a notification is advantageous in that doing so increases convenience for the user, where communicating relevant information to the user may alleviate anxiety of the user by increasing transparency of operation of the autonomous vehicle, allowing the user to understand whether or not their request was processed correctly. Additionally, the notification may include information about the autonomous vehicle such as the model, type, color, photograph, or other identifier as suggested by Sweeney in column 17 lines 49-67, which can help the user in identifying the autonomous vehicle.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2017/0045890 A1) and Coburn (US 11,117,534 B2), in view of Bartel (US 2017/0316696 A1).

Regarding claim 5, although the examiner understands the user’s preferred vehicle feature settings to at least represent a desired vehicle characteristic selected from a plurality of vehicle options, the combination of Gurin and Coburn does not explicitly disclose the method further comprising presenting a plurality of vehicle options to the user device, wherein the request indicates the desired vehicle characteristic that was selected from the plurality of vehicle options.
However, Bartel teaches presenting a plurality of vehicle options to the user device, wherein the request indicates the desired vehicle characteristic that was selected from the plurality of vehicle options (In paragraph [0025], Bartel teaches generating a user interface to enable the user to create (from at least a plurality of vehicle options) a rider accessibility profile 132; see also paragraph [0028-0029], where Bartel teaches that when a pick-up request is received, the rider profile 132 is used to determine whether the requesting user has any requirements or preferences, such as any preferred features of the requested transport vehicle, and identifies one or more optimal vehicles to service the pick-up request based on the vehicle features and/or preferences indicated in the rider profile data).
Bartel is considered to be analogous to the claimed invention in that they both pertain to allowing a user to specify desired vehicle characteristics via an interface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement generating a user interface to allow the user to create a profile as taught by Bartel with the method as disclosed by the combination of Gurin and Coburn, where the examiner understands that profile generation to indicate user settings or preferences is well understood in the art. It is advantageous in that, for example, it allows the user to manually indicate or update their preferences as they change, facilitating the accuracy of the information indicated by the user profile.

Regarding claim 18, the combination of Gurin and Coburn does not explicitly disclose wherein the controller is configured to provide a notification of the change to an operator of the vehicle.
However, Bartel teaches wherein the controller is configured to provide a notification of the change to an operator of the vehicle (In paragraph [0035], Bartel teaches that upon selection of a human driven transport vehicle 191, the configuration engine 140 can transmit a request 144 to the driver device 194 to notify the driver (operator) the user’s requirements or preferences, including a request to configure the transport vehicle 191 in a certain manner to accommodate).
Bartel is considered to be analogous to the claimed invention in that they both pertain to providing a notification of a change to a vehicle to an operator based on user requirements or preferences. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement providing a notification to the driver as taught by Bartel with the system of Gurin and Coburn, where doing so, for example, may allow the driver to implement the change before receiving the passenger, increasing convenience for the passenger in that they do not need to perform the changes themselves.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gurin (US 2017/0045890 A1) and Coburn (US 11,117,534 B2), in view of Ahn (US 2017/0334313 A1).
Gurin further discloses wherein the dynamic grid system is configured to implement at least one of a seat configuration, a seat orientation, a seat characteristic, a workspace configuration, or a storage configuration (In paragraph [0063], Gurin discloses that the present invention relates to a vehicle reservation system that automatically updates a reserved vehicle's customizable features with a user's preferred vehicle feature settings, where a vehicle's customizable features may include, for example, driver seat position, passenger seat position, head rest position, driver seat temperature, or passenger seat temperature; the examiner understands the vehicle feature control system including actuators 240 to be at least equivalent to a “dynamic grid system” where the vehicle control system and actuators are used to adjust the vehicle features such as seat position to meet user preferences (see the Applicant’s instant specification where the dynamic grid system is described as being used to “alter the vehicle configuration to meet the desired vehicle characteristic” or “change a characteristic of the vehicle to meet the passenger's desired vehicle characteristic” in paragraphs [0025-0027] for example)).
The combination of Gurin and Coburn does not explicitly disclose wherein the dynamic grid system is configured to perform its implementation via a track attached to each grid unit of the dynamic grid system.
However, Ahn teaches wherein the dynamic grid system is configured to perform its implementation via a track attached to each grid unit of the dynamic grid system (In paragraph [0125], Ahn teaches that the vehicle may, for example, automatically reconfigure the seating in the vehicle to best accommodate the passengers, by moving seats (grid units) on tracks).
Ahn is considered to be analogous to the claimed invention in that they both pertain to adjusting seat position of a vehicle via a track attached to the seats. It would be obvious to a person having ordinary skill in the art before the effective filing date to implement adjusting the seating via a track as taught by Ahn with the driver seat position or passenger seat position of the system disclosed by the combination of Gurin and Coburn, where the examiner understands that attaching a seat to a track to adjust its position in a vehicle is well understood in the art. Its implementation is advantageous in that the movement of the seat may be guided and controlled more easily by the track, for example, simplifying the control of the seat’s positioning, for example.

Allowable Subject Matter
Claims 4, 7, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beherens (US 5,947,541) teaches adjustable seats of a vehicle which move on tracks fixed to the floor of the vehicle.
Russo (US 4,432,586) teaches a power seat track apparatus for selectively positioning an automotive vehicle seat.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665